Citation Nr: 1825578	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-38 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifesting as trouble sleeping.

2.  Entitlement to service connection for bone graft to the mandible.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

The Veteran served on active duty from July 1996 to January 2010, and from February 2010 to October 2010.

This appeal to the Board of Veterans' Appeals (Board) is from September 2012 and May 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran recently appointed TVC as his representative.  Upon remand, the representative will have the opportunity to submit argument and evidence regarding this appeal.

The Board notes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet.App. 302 (1993).  As of yet, it does not appear the RO has considered service connection for outpatient dental treatment.  Because this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for compensation purposes as addressed in the May 2013 decision and September 2014 statement of the case.  See Matthews v. Nicholson, 19 Vet.App. 202 (2005) (per curiam order) ("Absent original jurisdiction, ...the Board's jurisdiction is dependent on the appellant's having filed [a] [Notice of Disagreement]....") (internal citations omitted).  Therefore, the claim of entitlement to service connection for a dental condition, for VA outpatient dental treatment purposes, is referred to the RO for action in accordance with VA regulation.  38 C.F.R. § 3.381 (2017).  

This appeal is REMANDED to the AOJ for additional development. 


REMAND

The Board regrets this additional delay but it is essential to ensure the Veteran's due process rights are appropriately protected.

In regard to his sleeping troubles, the Veteran's STRs show he was deployed to Iraq during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317 (2017).  

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §  3.317(a)(3) (2017).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.  

On remand, his personnel records must be obtained, and the Veteran is to be given a VA Gulf War examination.

In regard to the bone graft he had in service, the available STRs show that he developed a post-operative infection in the lower jaw following removal of wisdom tooth #32, which was incised and drained in February 2006.  In October 2007, he was diagnosed with an abscessed 3 walled osseous defect and given a bone graft near tooth #18.  There are currently no other dental STRs.  On remand, an attempt to obtain additional records should be made.  Further, the VA examination report does not adequately explain the purpose for the bone graft, and whether he has residual disability from the procedure.  

On remand, updated VA treatment records are to be associated with the claims file.

Accordingly, the case is REMANDED for the following action:


1.  Ensure that updated VA treatment records, including dental records, have been associated with the file.

2.  Make an effort to locate the Veteran's service personnel records, as well as any additional STRs and service dental records that may be outstanding.

3.  After completion of directives #1 and #2, schedule the Veteran for an examination with an appropriate VA examiner who is familiar with the protocol regarding Gulf War examinations (pertaining to undiagnosed illnesses and medically unexplained chronic multisymptom illnesses) for a report regarding the Veteran's reported symptoms of sleeping trouble, excessive snoring, apneic episodes, nocturia, and daytime somnolence, and whether he has an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders).

The examiner is asked to review the file, elicit from the Veteran a detailed history of his complaints, and conduct a thorough examination.  All objectively identifiable indications of chronic disability are to be listed in the report, which includes both "signs" (in the medical sense of objective evidence perceptible to an examining physician) and other non-medical indicators that are capable of independent verification.  Such signs and symptoms may include but are not limited to: fatigue, signs involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs of symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, and weight loss.

The examiner is then asked whether the signs and symptoms identified during the examination and by the Veteran are attributable to a known diagnosis.  In that regard, all necessary diagnostic tests should be conducted.  

The Veteran's STRs show complaints of sleeping trouble, and recommendations to have a sleep study, which was not conducted during active duty.  The Board notes the Veteran had a sleep study to test for obstructive sleep apnea, and the report is dated in August 2012.  It was found to be essentially normal.  Nonetheless, during the study, he was observed to have difficulty initiating sleep and had several arousals for unknown reasons were noticed early in his sleep cycle.  There were also some questionable events noted during his REM sleep.  See VA treatment dated July 24, 2012.  The examiner is asked to address this evidence.

The Board also notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD), and that one of his prominent symptoms is chronic sleep impairment.  The examiner is asked whether his symptoms are attributable, in whole or in part, to his PTSD.  If a clinician that specializes in mental health treatment would be more appropriate to address this portion of the Board's request, so notify the scheduling authority.

The examiner is asked to review the claims file as well as the relevant medical literature regarding sleeping troubles associated with service during the Persian Gulf War.  The examiner is asked to elicit from the Veteran a detailed history of the onset of his symptoms and his symptoms since service.  If no medical diagnosis is able to made, so state.  All opinions are to be supported with explanatory rationale.

4.  After completion of directives #1 and #2, schedule the Veteran for an appropriate examination for a report on whether it is as likely as not (at least 50 percent probability) that the Veteran has a dental or oral disability as a result of oral surgery (removal of wisdom teeth and application of bone graft) while in service.

The Veteran's currently available STRs show that he developed a post-operative infection in October 2006 requiring incision and draining near where tooth #32 was removed.  In October 2007, he was given a bone graft near tooth #18, after having developed an abscessed 3 walled osseous defect.  His available records also contain a signed consent form for the bone graft.  

He complains of pain in the lower jaw that causes him to have difficulty eating and brushing his teeth.  His wife reported that she must provide him with soft food.

The examiner is asked whether the Veteran has chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible?  Does he have loss of all or part of the mandible?  Is there nonunion or malunion of the mandible?  Does he have any limited motion of temporomandibular articulation?  Does the Veteran have loss of all or part of the ramus or condyloid or coronoid processes?  Does he have loss of all or part of the hard palate?  Does he have loss of the maxilla, and if so, how much?  Is there malunion or nonunion of the maxilla?  If the answer to any of these is "yes", the examiner is then asked whether the findings are related to the symptoms and treatment during service.

The examiner is further asked whether the Veteran is missing any teeth?  If so, is the loss of teeth due to loss of substance of the body or the maxilla or mandible without a loss of continuity (i.e., as a result of trauma) or due to disease such as osteomyelitis, or is loss of teeth due to loss of alveolar process as a result of periodontal disease?  Can the loss of masticatory surface be restored by suitable prosthesis?

The Board notes the April 2012 VA examiner diagnosed the Veteran with status post "FDDBG some type buccal #31," which the current examiner is asked to define.  The April 2012 VA examiner also noted that the Veteran's bone graft would prevent him from being able to determine whether there was any bone loss in the area of the graft.  The current examiner is asked to expand on this explanation, and provide a discussion of why a bone graft was used to treat the diagnosis while in service.

The examiner is asked to review the file and to conduct a review of the relevant literature prior to opining.  

5.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).
 






